Citation Nr: 1535130	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of an anterior cruciate ligament tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims were subsequently transferred to the RO located in Winston-Salem, North Carolina.

In a February 2012 Board decision, the appeal was remanded to obtain outstanding records and a VA examination.  Upon the appeal's return to the Board in June 2014, the Board denied service connection for a left knee disorder, to include as secondary to the service-connected residuals of an anterior cruciate ligament tear of the right knee.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal, VA and the Veteran agreed to a Joint Motion for a Partial Remand (JMPR).  In July 2015, the Court granted the JMPR and vacated the issue of entitlement to service connection for a left knee disorder, and returned the case to the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Court's July 2015 JMPR order, it requested that the Board should either obtain an addendum opinion or a new examination to adequately address the etiology of the Veteran's claimed left knee disability including exploration of secondary theories of service connection.  VA examinations conducted in March 2008 and March 2012 were deemed inadequate, considered singly and in combination, due to contradictory information regarding the impact the service-connected right knee had on the Veteran's gait, and consequentially the left knee. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from Durham, North Carolina VA Medical Center since September 2012.  

2.  Only after obtaining the above VA medical records, schedule the Veteran for an examination of the left knee.  In the examination report, the examiner should answer the following: 

* Is it at least as likely as not that the Veteran's current left knee disability was caused by the Veteran's service-connected right knee disability? 

* Is it at least as likely as not that the Veteran's current left knee disability was aggravated (worsened) by the Veteran's service-connected right knee disability? 

The examiner should consider the findings of the previous examinations from March 2008 and March 2012 and discuss the Veteran's contention his altered gait due to the right knee condition caused the left knee condition.

With respect to all requested opinions, it is paramount that conclusions be supported by adequate rationales.    

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




